Title: To George Washington from Jonathan Boucher, 2 August 1773
From: Boucher, Jonathan
To: Washington, George



My dear Sir,
2d Augt 1773.

I persuade myself, You & Mrs Washington, as well as the hospitable & good Family You are in, will readily excuse my not waiting on You, when I assure You that Nothing shou’d have prevented me, but my being in a Situation, which renders me totally unable. It is but the third Time, I ever had the Tooth Ache: & no Ideas I had form’d how painful so slight a Cause cou’d be, were adequate to what I have Felt, & still feel. I have gone thro’ all the nostrums, to no Purpose: Like Macbeth, it has murder’d Sleep beyond the Power even of Laudanum to recall.
Making sure of being with You last Ev’ng, on the Saturday, I drew out Mr Custis’s Acct, which, if it be right, You will much oblige me by leaving me a Bill on London, for the Amount of. You spoke, last Year, I remember, of my being to allow you somethg on the Score of Exchange; but, I see, I have made a Mem: in yr Letter, that the State of it then was in Annaps, as I had said. You will now please to be guided by the Informatn You may receive fm his Excellency, & Mr Calvert. The enclosed Lrs

from Jack, may not be unacceptable to Mrs Washington, nor, perhaps to—somebody else: at the same Time that it gratifies a little, I hope, not unbecomg Pride in me. I have often own’d, wth Shame & Sorrow, that I did not do so much for Him, as I could & ought—but, I really did more, than, I have fear’d, You thought—or, than many wou’d, who appear more regular & attentive.
It is peculiarly vexing to Me, to be interrupted & disappointed in the Pleasure I had promised myself from this Visit to a family, & some Friends, I am proud to rank, by far the nearest to me. Your Humanity will plead my Apology to Them: &, in the horrid, distracted Condition I am forced to write, excuse my adding [no] more than that I am, with the greatest Gratitude & Esteem, Dr Sir, Yr Frd & Servt

Jonan Boucher

